DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 04 August 2021 has been entered.  After entry, claims 21-40 are currently pending in the application.

Specification
The disclosure is objected to because of the following informalities: Applicant needs to update the status of the parent applications recited in paragraph [0001] to include the patent numbers as the applications have since matured into a patent.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 104446063 A.
The reference teaches, in the abstract and the claims, a  cement characterized in that the cement comprises magnesium sulfate and magnesium oxide, wherein a weight ratio of magnesium sulfate to magnesium oxide is greater than 0.9. The following components are included based on 100 parts by weight of the cement: Magnesium sulfate 30 to 60 parts by weight; Magnesium oxide 16 to 33 parts by weight; Fly ash 15 to 45 parts by weight; 9 to 20 parts by weight of slag; and Additive 0.1 to 1.0 part by weight.
The instant claims are obvious over the reference.
As for claim 29, the magnesium oxide meets the magnesium oxide component and the magnesium sulfate meets the at least one accelerant (note that the instant specification recites, in paragraph [0008], that magnesium sulfate can be used as the accelerant). The composition does not contain Portland cement or gypsum.  The amounts of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. As for the properties recited in the claim as the reference teaches a composition that can comprise the same amounts of the components, the resulting composition would possess the same properties.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.  Accordingly as the reference teaches that the amounts of components can overlap the claimed amounts it would appear obvious that the resulting composition would possess the same strength properties absent evidence showing otherwise.
	As for claim 33, the amounts of the components overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.
	As for claim 34, the reference teaches fly ash, slag and an additive.
	As for claim 35, the amounts of the fly ash, slag and additive (which meets the at least one filler or additive) when combined overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.
	As for claim 36, the composition does not contain any phosphate.
	As for claims 37-40, as the reference teaches that the amounts of components can overlap the claimed amounts it would appear obvious that the resulting composition would possess the recited properties absent evidence showing otherwise.
	
	Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US Patent Application Publication No. 2007/0017418 A1).
The reference teaches, in the claims, a cementitious composition comprising MgO and filler and a ratio of 1 part MgO to between 1 to 6 parts filler, and magnesium chloride in a ratio of about 1.0 part MgO to between 0.1 to 1.2 parts by weight magnesium chloride.  The filler may be silica sand, clinkers or bottom ash or fly ash, etc.  According to paragraph [0014] the magnesium chloride can be a hydrated form of magnesium chloride such as magnesium chloride hexahydrate.
The instant claims are obvious over the reference.
As for claim 21, the reference teaches MgO which meets the MgO component, a filler and magnesium chloride (which may be magnesium chloride hexahydrate) which meets the accelerant component.  The composition does not contain Portland cement or gypsum.  The amounts of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. As for the properties recited in the claim as the reference teaches a composition that can comprise the same amounts of the components, the resulting composition would possess the same properties.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.  Accordingly as the reference teaches that the amounts of components can overlap the claimed amounts it would appear obvious that the resulting composition would possess the same strength properties absent evidence showing otherwise.
As for claim 22, the reference teaches magnesium chloride hexahydrate and the amounts overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claim 23, the reference teaches the addition of a filler in an amount that overlaps the claimed range of amounts.
As for claim 24, the composition does not contain phosphate.
As for claim 25-28, as the reference teaches that the amounts of components can overlap the claimed amounts it would appear obvious that the resulting composition would possess the recited properties absent evidence showing otherwise.
As for claim 29, the reference teaches MgO which meets the MgO component, a filler, and magnesium chloride (which may be magnesium chloride hexahydrate) which meets the accelerant component.  The composition does not contain Portland cement or gypsum.  The amounts of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. As for the properties recited in the claim as the reference teaches a composition that can comprise the same amounts of the components, the resulting composition would possess the same properties.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.  Accordingly as the reference teaches that the amounts of components can overlap the claimed amounts it would appear obvious that the resulting composition would possess the same strength properties absent evidence showing otherwise.
As for claim 30, the reference teaches magnesium chloride hexahydrate.
As for claim 31, the reference teaches magnesium chloride hexahydrate.
As for claim 33, the amounts of the components overlap the claimed range and overlapping ranges are deemed to be obvious.
As for claim 34, the reference teaches a filler.
As for claim 35, the amount of the filler overlaps the claimed range and overlapping ranges are deemed to be obvious.
As for claim 36, the composition does not contain any phosphate.
As for claims 37-40, as the reference teaches that the amounts of components can overlap the claimed amounts it would appear obvious that the resulting composition would possess the recited properties absent evidence showing otherwise.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,759,697. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims render obvious the limitation set forth in the instant claims.
The claims of the prior patent recite the same components in the same ranges of amounts and that the strength is at least 2000 psi.  Since the components and amounts are the same, the materials of the previous patent could possess the claimed 7 day strength of 6000 psi.  Note that the reference recites “at least 2000 psi” and therefore it is clear that higher values are envisioned.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.  Accordingly as the reference teaches that the amounts of components can overlap the claimed amounts it would appear obvious that the resulting composition would possess the same strength properties absent evidence showing otherwise.  Therefore it is obvious that the composition of the previous patent could possess the claimed 7 day strength.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,008,252. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims render obvious the limitation set forth in the instant claims.
The claims of the prior patent recite the same components in the same ranges of amounts and that the strength is at least 2000 psi.  Since the components and amounts are the same, the materials of the previous patent could possess the claimed 7 day strength of 6000 psi.  Note that the reference recites “at least 2000 psi” and therefore it is clear that higher values are envisioned.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.  Accordingly as the reference teaches that the amounts of components can overlap the claimed amounts it would appear obvious that the resulting composition would possess the same strength properties absent evidence showing otherwise.  Therefore it is obvious that the composition of the previous patent could possess the claimed 7 day strength.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
May 24, 2022